Title: From George Washington to Major William Goodrich, 4 July 1779
From: Washington, George
To: Goodrich, William


        
          sir
          Head Qrs New Windsor July the 4: 1779
        
        I have received Your Letter of the 30th Ulto. I could not give the party, which was intended to be raised and to march under your command, greater pay or any other terms than what I mentioned. As the matter has been deferred so long, I don’t know, even if the party could be engaged on those terms, that it would answer all the valuable purposes which were at first in view. With respect to the Men raising for Nine months, they cannot be employed in the manner they request; but must recruit the Regiments according to the intentions of the State.
        Solomon Hendricks has shewn me a List of Thirty two Stockbridge Indians, who he says, are still desirous of going on the Western expedition and have chosen him for their Captain. If this is the case, on the terms & conditions I mentioned, I shall have no objection to the measure and to their joining General Sullivan as early as they can by the way of Wyoming—or to their falling in with Genl Clinton if they can overtake him. I have told him this—and given him a Writing in the nature of a Commission while he is on this service. I am sir Yr Most Obedt servt
        
          Go: Washington
        
       